                                                                                                       . ,..,.......,.._.,,_.,,~       ,...,.,.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 ,,
                                                                                              '


                                                                                                                                                       Ti
                                                                    L       ..   ~.   ~   - ...         \_ ..    \.'..I            I   A          .t   L, ...   ~   .ll) p

JULIA RAMSAY-NOBLES,                                         I r" ·,    '                                                              I                                !i
                Plaintiff,
                                                            _l ..
                                                            .
                                                                                          ·       ·=
                                                                                                       ---
                                                                                                           1/~r -- ;,                                  ---~,
    -against-                                                                             16 Civ. 5778 (CM)

WILLIAM KEYSER et al.,

                Defendants.

___________________x


McMahon, C.J.:

        The Court having convened the final pretrial conference and heard the parties' objections to the

exhibits in dispute, the following exhibits are admitted:


    •   Exhibit DXCO - B
    •   Exhibit DXKB - A
    •   Exhibit DXKB - B
    •   Exhibit DXKB - C
    •   Exhibit DXKB - D
    •   Exhibit DXKB - E
    •   PTX-001
    •   PTX-002
    •   PTX-003
    •   PTX-004
    •   PTX-005
    •   PTX-008: only against Officers Walter and Tucker for the limited purpose of showing
        coordinated testimony, and not for the truth of the matter asserted
    •   PTX-009
    •   PTX-010
    •   PTX- 011
    •   PTX- 012
    •   PTX- 013
    •   PTX- 014
    •   PTX- 015
    •   PTX- 016
    •   PTX-017



                                                      1
•   PTX- 018
•   PTX- 019
•   PTX- 020
•   PTX- 021
•   PTX-022
•   PTX- 023
•   PTX- 029: with redaction
•   PTX- 050
•   PTX- 086
•   PTX- 087
•   PTX-088
•   PTX- 090
•   PTX- 091
•   PTX-092
•   PTX- 093
•   PTX- 094
•   PTX- 095
•   PTX- 096
•   PTX- 100
•   PTX-104
•   PTX- 105
•   PTX- 106: limited to the first page (NYSP00000909)
•   PTX- 127
•   PTX-177
•   PTX- 179
•   PTX- 196
•   PTX- 197: to prove notice to Superintendent Keyser
•   PTX-199
•   PTX-202
•   PTX-205
•   PTX-206
•   PTX- 210
•   PTX-211
•   PTX- 212
•   PTX- 214
•   PTX- 215
•   PTX- 216
•   PTX-217
•   PTX- 218
•   PTX- 220: to prove notice
•   PTX- 221: to prove notice
•   PTX- 222: to prove notice
•   PTX- 223: to prove notice
•   PTX- 224: to prove notice



                                             2
•   PTX- 226: to prove notice
•   PTX- 227: to prove notice
•   PTX- 231
•   PTX- 232
•   PTX-233
•   PTX- 235: to establish time of death
•   PTX-237
•   PTX-239
•   PTX-243
•   PTX-245
•   PTX-248
•   PTX-251
•   PTX-254
•   PTX- 255
•   PTX- 256 to establish officers' locations and what they did on April 13
•   PTX- 258: only admissible against Officer Tucker
•   PTX- 259: only admissible against Officer Tucker
•   PTX- 260: only admissible against Officer Tucker and Superintendent Keyser
•   PTX- 261: only admissible against Officer Tucker and Superintendent Keyser
•   PTX- 262: only admissible against Officer Tucker and Superintendent Keyser
•   PTX- 263: only admissible against Officer Tucker and Superintendent Keyser
•   PTX-264
•   PTX-265: to establish the fact of phone calls between and among the correction officers
•   PTX- 268 (Plaintiff to use only 40 photographs of Sullivan County Correctional Facility)
•   PTX- 275
•   PTX-276
•   PTX-282 (to be filed under seal)
•   PTX- 283: to prove notice (Plaintiff to use only one exhibit of list and records of Officer Tucker's
    uses of force)
•   PTX- 293 (Plaintiff to use only 40 photographs of Sullivan County Correctional Facility)
•   PTX- 294
•   PTX- 297
•   PTX- 398 (Plaintiff to use only one floorplan of Sullivan County Correctional Facility)
•   PTX-399
•   PTX- 400 (Plaintiff to use only one death certificate)
•   PTX-404
•   PTX- 409 (Plaintiff to use only one map of Sullivan County Correctional Facility)
•   PTX- 413




                                                 3
        Judgment on the admission of the following exhibits is reserved:

    •   PTX- 051: to prove notice, subject to connection that Superintendent Keyser and/or Deputy
        Superintendent Burnett
    •   PTX- 103: subjectto connection
    •   PTX- 228: subject to connection
    •   PTX- 252: subject to connection to Sullivan County Correctional Facility
    •   PTX- 253: subject to connection
    •   PTX- 269 (Plaintiff to identify which autopsy photos she plans to introduce)
    •   PTX- 287: depending on Plaintiffs redactions
    •   PTX- 300: subject to connection


        Plaintiff proposed many duplicative exhibits. Plaintiffs counsel represented that they would use

only the single, most complete exhibit of (i) Taylor's grievance report (e.g., PTX- 276); (ii) Taylor's

misbehavior report (e.g., PTX- 275); (iii) the list and records of Officer Tucker's uses of force (e.g., PTX-

283); (iv) the prison floorplan/map ( e.g., PTX- 398) (which will be shown to the jury, but filed under

seal); and (v) Taylor's death certificate (e.g., PTX- 400). Plaintiffs counsel will use only 40 photographs

of the Sullivan County Correctional Facility and identify which photographs of Karl Taylor's autopsy

Plaintiff plans to introduce.


        Lastly, Plaintiff sought to exclude the testimony of the C.O. Defendants' expert Dr. Bardey. The

C.O. Defendants shall submit a written proffer as to what they expect to elicit from Dr. Bardey.




        SO ORDERED.

Dated: Januan-1,_J::; 2020
       New~rk, New York


                                                           Chief Judge

BY ECF TO ALL PARTIES




                                                      4
